Citation Nr: 0419058	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  97-17 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for post-
operative residuals of a right knee injury, with degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to July 1977 
and from February 1980 to September 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina, which denied entitlement to an 
evaluation in excess of 20 percent for the veteran's right 
knee disorder.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2003).


FINDING OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the veteran's right knee disability is 
characterized by no more than moderate instability, minimal 
limitation in range of motion, and X-ray findings of 
degenerative joint disease.

2.  Exercising the reasonable doubt doctrine, the Board finds 
that the X-ray evidence of arthritic changes in the right 
knee, accompanied by findings of slight but noncompensable 
limitation of extension, warrants a separate compensable 
disability rating for that knee.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for post-operative residuals of a right knee injury with 
degenerative arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5256-5262 (2003).

2.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for a separate evaluation of 10 percent 
for degenerative joint disease in the right knee have been 
met.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5003, 5010 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The RO received the veteran's claim for an increase in his 
right knee disability rating in July 1995.  Associated with 
the claims file are VA and non-VA medical records dated from 
July 1994 to August 2003.

A July 1994 treatment report shows the veteran complained of 
chronic swelling, pain, and weakness in his right knee.  He 
reported instability in his knee.  On examination, the 
veteran's right knee had no effusion, some mild instability, 
and apparently nominal tenderness.

The Board notes that, in an October 1996 rating decision, the 
veteran was awarded a temporary total disability rating from 
September 4, 1995, to May 1, 1996, under 38 C.F.R. § 4.30, 
for convalescence following arthroscopy and lateral release 
of the right patella.  Effective from May 1, 1996, his rating 
was returned to the 20 percent level, under Diagnostic Code 
5257.

A February 1997 X-ray report shows no evidence of fracture, 
effusion, or significant focal degenerative change in the 
right knee.  The diagnostic impression indicates an 
unremarkable right knee.

An April 1997 treatment entry shows the veteran complained of 
recurrent instability of his right knee, where it gave out 
and he fell.  He also complained of medial and anterior pain.  
He used a patellofemoral knee brace, which he said controlled 
the instability and pain on stair climbing.  On clinical 
evaluation, the temperature was equal in both legs.  There 
was no effusion.  The knee was stable to varus and valgus 
stress.  The knee was tender under the lateral patellar facet 
and medial side of the knee.  There was posterior lateral 
joint line tenderness pain, crepitus on the patella test and 
normal patella tracking.  The assessment was patellofemoral 
pain, post-operative reflex sympathetic dystrophy.

In September 1997, the veteran underwent VA joints 
examination.  He indicated he had been unable to work or was 
precluded from working since his September 1995 surgery.  He 
indicated he continued to have pain in his knee, with some 
muscle atrophy.  On examination, he had a normal gait, 
although he used a cane.  The right knee showed evidence of 
arthroscopic examination.  It was healed.  Range of motion 
and stability of the right knee were normal.  There was no 
crepitation of the patella.  There was a one-and-a-half-inch 
atrophy of the right thigh musculature as compared to the 
left.  The veteran could go most of the way to the floor on a 
full knee bend, and come back up.  He could walk on his toes 
and heels.  The diagnosis was arthralgia of the right knee, 
status post-operative.

A December 1997 VA treatment report shows the veteran 
complained of lateral knee pain and buckling, and occasional 
ankle swelling.  On examination, the knee was positive for 
lateral subluxation, and tender along the lateral facet.  The 
knee was negative for joint line tenderness.  The assessment 
was osteochondritis dissecans of the patella, and 
degenerative joint disease.

In May 1998, the veteran again underwent VA joints 
examination.  He recounted his history of knee injury in 
service and in 1993.  He complained of recurrent right knee 
pain associated with numbness in the lateral aspect of the 
right knee, and was being treated with a Pro-Tonic knee brace 
and oral medication.  The veteran stated that he underwent 
three to four lumbar sympathetic blocks in 1996 and 1997 for 
reflex sympathetic dystrophy in the right knee.

On clinical evaluation, there were healed arthroscopic 
portals over the anterior aspect of the right knee, without 
palpable joint effusion.  There was a full range of motion 
about the right knee, without subpatellar crepitation or 
pain.  The veteran had a one-inch decreased circumference of 
the right thigh and a one-half-inch decreased circumference 
of the right calf.  The cruciate and collateral ligaments of 
the right knee were intact, with diminished sensation to 
light touch in the lateral parapatellar space of the right 
knee.  The veteran complained of tenderness on palpation 
along the medial edge of the right patella, but exhibited 
normal tracking of the right patella in the femoral notch 
upon complete flexion and extension of the right knee.  An X-
ray showed post-traumatic osteoarthritic changes in the right 
knee.  The diagnoses were chondromalacia of the right 
patellofemoral joint and reflex sympathetic dystrophy of the 
right knee following arthroscopic surgery.

A June 1998 VA record shows the veteran's range of motion for 
the right knee showed flexion to 120 degrees and extension to 
10 degrees.  There was some tenderness over the lateral 
aspect of the patella.

A January 2000 VA entry shows the veteran had chronic right 
knee pain with magnetic resonance imaging (MRI) evidence of 
chondromalacia, along with subcortical pathology.  The 
opinion was that the veteran did not have reflex sympathetic 
dystrophy of the right knee.

A July 2000 VA clinical entry shows the veteran had no right 
knee swelling, and it was nontender.  There was no crepitus 
and his range of motion was from 0 to 140 degrees.  The 
assessment was patellofemoral osteoarthritis.

In April 2002, the veteran underwent VA joints examination.  
The veteran reported daily aches and pains in his right knee.  
It worsened on weight bearing, motion, and stairs.  It was 
occasionally tender and swollen, or felt like it would pop or 
give way.  It did not buckle completely.  On examination, 
there was a one-and-a-half-inch difference in the 
circumference of the right quadriceps as compared to the 
left.  Pressure over the kneecap caused slight pain into the 
knee joint.  There was no significant crepitation.  Range of 
motion was 0 to 130 degrees.  The knee was stable posteriorly 
and anteriorly.  There was tenderness over the medial aspect 
of the patella.

Previous X-rays were noted to show mild degenerative changes 
in the right knee, cortical irregularity of the medial pole 
of the right patella, and peaking of the tibial spines, and 
spurring of the superior pole of the patella.  A January 2000 
MRI showed evidence of chondromalacia and subcortical 
pathology.  The veteran had a significant problem with 
managing pain.  The knee was stable in the medial, lateral, 
posterior, and anterior directions.  The diagnoses were both 
chondromalacia and degenerative joint disease of the right 
knee, postoperative, with residual pain.

In August 2003, the veteran underwent VA examination.  He 
complained of daily popliteal pain that radiated to his mid-
hamstrings.  He had slight instability and giving way, but no 
locking.  He could walk about a quarter mile without a break.  
The veteran could stand approximately fifteen to twenty 
minutes without a break.  He wore a medial brace with work 
activity and on weekends, approximately twelve hours a day.  
He said pain limited his weight-bearing activity.

On clinical evaluation, the right knee had range of motion 
from 5 to 120 degrees.  There was no instability.  The 
veteran had a hypermobile patella, but could not sublux it.  
There was slight tenderness in the lateral joint line, and 
tenderness in the medial joint line.  There was no effusion, 
and McMurray's and Lachman's tests were negative.  A December 
2002 X-ray showed the patella was well aligned in the notch.  
There was mild squaring of the medial compartments, and 
sclerosis of the medial tibia.  The assessment was post-
operative lateral retinacular release of the right knee, with 
early osteoarthritis. 

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I), withdrawn and reissued, ___ Vet. App. ___, No. 
01-944 (June 24, 2004) (Pelegrini II).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini II, cited above, the Court stated 
that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

We are further aware that much of the majority opinion in 
Pelegrini II, which includes the portion quoted immediately 
above, has been characterized as, "at best, dictum."  Id., 
slip op. at 23 (Ivers, J., concurring in part and dissenting 
in part).  In any event, considering all the foregoing 
authorities as applicable to this case, the Board finds that 
the requirements of the VCAA have been satisfied in this 
matter.

In a February 2001 letter, the Board informed the veteran of 
the VCAA and its effect on claims.  In addition, the veteran 
was advised, by virtue of a detailed May 2002 statement of 
the case (SOC) and January 2004 supplemental SOC (SSOC) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim for an increased rating.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOC issued by the RO clarified 
what evidence would be required to establish an increased 
rating.  The veteran responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the May 2002 SOC contained the new 
reasonable doubt and duty-to-assist regulations codified at 
38 C.F.R. § 3.102, 3.159 (2003).  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

The Board here notes that in July 2004, it received 
additional medical evidence.  While 38 C.F.R. § 19.31(b)(1) 
(2003) would ordinarily require the RO to issue an additional 
SSOC in response to new evidence, this particular evidence 
constitutes either duplicates of previously associated 
evidence or new medical records concerning the veteran's left 
knee, not his right.  Therefore, these records are not 
pertinent to the issue on appeal, and a remand is 
unnecessary.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2003).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board observes that the words "slight," moderate," and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  It should also be 
noted that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 
38 C.F.R. §§ 4.2, 4.6.

The veteran's right knee disability is currently assigned a 
20 percent evaluation under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5257, which assigns a 10 
percent rating when recurrent subluxation or lateral 
instability is slight, rising to 20 percent when moderate, 
and to 30 percent when severe.

While the veteran certainly has been diagnosed with 
instability or subluxation, in July 1994 and December 1997, 
his right knee was also found to be stable in April and 
September 1997, April 2002, and August 2003.  Therefore, to 
whatever extent the veteran still experiences subluxation or 
instability, it clearly does not rise to a severe level, as 
required under DC 5257 for an increase in disability rating 
to 30 percent.  The Board will therefore determine whether 
the veteran's disability warrants a higher rating under a 
separate diagnostic code.

The veteran has never been diagnosed with ankylosis of the 
knee, nor has he complained of an inability to move his knee.  
Therefore, 38 C.F.R. DC 5256 is not for application.  
Likewise, the veteran has never been diagnosed with nonunion 
or malunion of the tibia and fibula.  Therefore, DC 5262 does 
not apply.

38 C.F.R. § 4.71a, DC 5260 provides the criteria for 
limitation of flexion of the leg.  A rating of 0 percent is 
assigned where flexion is limited to 60 degrees; 10 percent 
is assigned for limitation of flexion to 45 degrees; and 20 
percent is warranted for limitation of flexion to 30 degrees.  
A higher rating of 30 percent is warranted where flexion of 
the leg is limited to 15 degrees.  In September 1997 and May 
1998, the veteran's range of motion was normal.  In June 
1998, his flexion was limited to 120 degrees, in July 2000, 
it was 140 degrees, in April 2002, it was 130 degrees, and in 
August 2003, it was 120 degrees.  None of these findings even 
approaches the limited flexion required for the veteran's 
right knee disability rating to increase to 30 percent.

DC 5261 provides the criteria for limitation of extension of 
the leg.  A rating of 0 percent is assigned where extension 
is limited to 5 degrees; 10 percent is assigned for 
limitation of extension to 10 degrees; and 20 percent is 
warranted for limitation of extension to 15 degrees.  A 
higher rating of 30 percent is warranted where extension of 
the leg is limited to 20 degrees; a 40 percent rating is 
assigned where extension is limited to 30 degrees; and a 
50 percent disability rating is warranted when extension is 
limited to 45 degrees.  As noted above, in September 1997 and 
May 1998, the veteran's range of motion was normal.  In June 
1998, his extension was limited to 10 degrees.  In July 2000 
and April 2002, the veteran's extension was to 0 degrees.  
Finally, in August 2003, his extension was limited to 5 
degrees.  Again, even when the veteran's extension was 
limited under examination, it was never limited to 20 
degrees, necessary for an increase to a 30 percent disability 
rating under DC 5261.  See 38 C.F.R. § 4.71, Plate II (2003), 
which reflects that normal flexion and extension of a knee is 
from zero degrees of extension to 140 degrees of flexion.

The Board notes here that 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating merely 
for pain.

In this regard, the veteran certainly has complained of a 
history of right knee pain.  However, even considering the 
effects of pain on use and during flare-ups, and the other 
factors addressed in DeLuca v. Brown, supra, there is no 
objective evidence of more than characteristic pain on motion 
of the right knee.  See 38 C.F.R. §§ 4.40, 4.45.  With regard 
to establishing loss of function due to pain, it is necessary 
that complaints be supported by adequate pathology and be 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40.  The Board finds that the effects of pain reasonably 
shown to be due to the veteran's service-connected right knee 
disability are contemplated in the 20 percent rating 
assigned.  There is no indication in the record that pain, 
due to disability of the right knee, causes functional loss 
greater than that contemplated by the 20 percent evaluation 
currently assigned.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 
supra.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma is to be rated as degenerative arthritis under DC 
5003.  In turn, DC 5003 directs that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved, which in this case is either 
DC 5260 or 5261.  In April 2002, the VA examiner noted that 
the veteran's previous X-rays showed mild degenerative 
changes in the right knee, and then diagnosed the veteran 
with degenerative joint disease.  Therefore, under DC 5003, 
the veteran should be rated on the basis of limitation of 
motion of his knee.  As noted above, based upon the medical 
records, the veteran would be rated noncompensable under DC 
5260, and between 0 and 10 percent disabled under DC 5261.  
When the limitation of the specific joint involved is 
noncompensable, a rating of 10 percent is for application for 
each major joint affected by limitation of motion, to be 
combined, not added, under DC 5003.

Here, the Board notes that the VA General Counsel has 
determined that a claimant with service-connected arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, so long as the 
evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R. § 4.14.  See 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); 
and VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 
(1998).  See also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994), to the effect that a separate rating may be granted 
when "none of the symptomatology . . . is duplicative of or 
overlapping with the symptomatology" of other conditions, 
and where the "symptomatology is distinct and separate . . . 
."  (Emphasis by the Court).

In precedent opinion VAOPGCPREC 23-97, supra, the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under DCs 
5010-5003 and 5257, but cautioned that any such separate 
rating must be based upon additional disabling 
symptomatology.  In determining whether additional disability 
exists, for purposes of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those codes, per VAOPGCPREC 9-98.

In this case, the veteran is currently evaluated at 20 
percent under DC 5257, and has been diagnosed with 
degenerative joint disease based on X-ray findings.  
Resolving reasonable doubt in favor of the veteran, and 
noting that at his most recent VA examination in August 2003, 
the veteran had range of motion of the right knee that was 
limited but noncompensable, the Board finds that the 
veteran's present level of disability meets the criteria for 
the assignment of an additional 10 percent rating, under DC 
5003-5010, for arthritis with limitation of motion.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 
3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
right knee disability.  While he complained of recurrent pain 
and swelling that interfered with his job as a truck driver, 
there is no indication that his right knee disability, in and 
of itself, is productive of marked interference with other 
employment or necessitates frequent hospitalization, or that 
the manifestations associated with this disability are 
unusual or exceptional.  Thus, the Board will not consider 
referral for consideration of an extraschedular rating.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, the Board concludes that an increase beyond 20 
percent is not warranted for the postoperative right knee 
disability, as manifested by some lateral instability and 
subluxation.  However, we conclude, accepting the credibility 
of the veteran's complaints, and with application of the 
doctrine of reasonable doubt, that a separate rating of 10 
percent is warranted for his right knee disability, for the 
documented X-ray findings of post-traumatic arthritis with 
limitation of motion.


ORDER

Entitlement to a rating in excess of 20 percent for post-
operative residuals of a right knee injury, with degenerative 
arthritis, is denied.

A separate 10 percent rating for the service-connected right 
knee disability, due to manifestation of degenerative joint 
disease causing pain and limitation of motion, is granted, 
subject to the regulations applicable to the payment of VA 
monetary awards.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



